 JOE'S AUTO PARKSL & R Auto Parks, Inc., d/b/a Joe's Auto Parks, CarWash and Service Station; Wilshire Car Wash,Inc.; and Ambassador Car Wash, Inc. and Miscel-laneous Warehousemen, Drivers & Helpers LocalNo. 986, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca. Cases 21 -CA- 15759 and 21 -RC- 15028January 9, 1978DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONBY MEMBERS JENKINS, MURPHY, ANDTRUESDALEOn October 4, 1977, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondentfiled a brief in answer to the General Counsel's ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.IT IS FURTHER ORDERED that the objections in Case21-RC-15028 be, and they hereby are, overruled.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validvotes have not been cast for Miscellaneous Ware-housemen, Drivers & Helpers Local No. 986, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, and thatsaid labor organization is not the exclusive represen-tative of all the employees, in the unit herein in-volved, within the meaning of Section 9(a) of theNational Labor Relations Act, as amended.I The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not to234 NLRB No. 13overrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products. Inc.. 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISION1. STATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: This con-solidated matter was heard before me in Los Angeles, Cali-fornia, on August 10, 1977.The charge in Case 21-CA-15759 was filed May 26 andamended June 17, 1977, by Miscellaneous Warehousemen,Drivers & Helpers Local No. 986, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America (herein Union). The complaint issued June22, alleging violations by L & R Auto Parks, Inc., d/b/aJoe's Auto Parks, Car Wash and Service Station; WilshireCar Wash, Inc.; and Ambassador Car Wash, Inc., as asingle employer (collectively, Respondent), of Section8(a)(1) of the National Labor Relations Act, as amended,herein the Act.An election in Case 21-RC-15028 was held May 26,1977, among the parking lot, service station, and car washemployees at Respondent's one service station and threecar washes in Los Angeles. The election derived from apetition filed by the Union on March 9, 1977, and a Deci-sion and Direction of Election issued by the Regional Di-rector for Region 21 on April 28. The election tally was 31for and 44 against the Union, with 6 challenged and 2 voidballots.The Union filed objections to the conduct of the electionon June I and, on August 10, the Acting Regional Directorissued a Supplemental Decision and Order Directing Hear-ing and order consolidating cases and notice of hearing inwhich, after observing that the allegations of the complaintherein "involve similar and related issues raised by theobjections," he ordered that the two matters be "consoli-dated for the purposes of hearing, ruling, and decision byan Administrative Law Judge."The parties were permitted during the hearing to intro-duce relevant evidence, to examine and cross-examine wit-nesses, and to argue orally. Posttrial briefs were waived.11. JURISDICTIONRespondent consists of three California corporations en-gaged as a single, integrated entity in the operation of agasoline service station, three car washes, and several park-ing lots in Los Angeles. Its annual gross income exceeds$500,000 and it annually purchases goods and materials ofa value exceeding $5,000 from outside California.Respondent is an employer engaged in and affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act.I Apparently through oversight. the Supplemental Decision did not issue,and was not served on Respondent, until dunng the hearing herein. Respon-dent waived any possible procedural infirmity on the record.127 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. LABOR ORGANIZATIONThe Union is a labor organization within the meaning ofSection 2(5) of the Act.IV. ISSUESThe complaint alleges that Respondent violated Section8(a)(l) of the Act in four instances in April and May1977-once promising improved benefits to its employeesand once threatening them with discharge or other reprisalsto discourage their supporting the Union, and twice im-parting to them the impression that their union activitieswere under surveillance.The answer denies any wrongdoing.The objections matter raises the further question whetherthe same alleged misconduct interfered with free voterchoice, requiring that the election be rerun.V. THE ALLEGED UNFAIR LABOR PRACTICESA. Paragraphs 8 and 12Paragraphs 8 and 12 of the complaint allege that, on orabout May 25, 1977, at Respondent's parking lot at 529South Los Angeles Street, Jack Lumer, a vice president ofone of the corporations, "promised employees economicand other benefits in order to induce them to abandontheir support of, and activities on behalf of, the Union,"thereby violating Section 8(a)(1).The testimony: Enrique Flores Moreno and IgnacioFuentes were parking lot attendants for Respondent at thetime of this alleged misconduct. They have been in theUnited States about 4 years each and have only a limitedunderstanding of English, Spanish being their primary lan-guage. They testified through an interpreter.Moreno testified that during the afternoon of May 25-i.e., the day before the election-he and Fuentes wereworking together at the lot at 529 South Los Angeles Streetwhen Jack Lumer drove in. Lumer first drove alongsideFuentes, according to Moreno, engaging him in conversa-tion outside Moreno's hearing. That conversation over,Moreno continued, Lumer got out of his car to check thetickets on some of the cars using the lot, then returned tohis car and drove alongside Moreno, who was near the lot'sexit. At that point, according to Moreno, Lumer removedtwo $50 bills from his shirt pocket and said to Moreno inEnglish: "You vote for the company and I give it to you$100." Moreno assertedly replied, "Keep it," after whichLumer replaced the money in his pocket and drove out ofthe lot. Fuentes was standing nearby, Moreno added.Fuentes testified that, upon arriving at the lot, Lumer gotout of his car to check parking tickets before talking toeither him or Moreno. Then, according to Fuentes, Lumerreturned to his car and drove alongside Moreno, where-upon Moreno said something to him about insurance andother benefits of union representation. Fuentes went onthat Lumer presently removed some money from his shirtpocket-Fuentes could not tell how much-and said toMoreno: "If you don't want to vote for union, just take$100." Moreno replied, as Fuentes related, "Keep it; Idon't want it," after which Fuentes said to Lumer: "Whydon't you give me $100, and I don't vote for union." Lumermade no response, according to Fuentes, promptly drivingout of the lot. Fuentes testified that Lumer did not speak tohim at all that day.Lumer testified that he is the supervisor of the lot inquestion and visits it three or four times daily. He deniedthe $100 incident in toro, and that he had ever discussed theUnion or the election with Moreno. He also denied thatFuentes ever offered to vote against the Union in return for$100.Credibility resolutions and conclusion: Lumer is creditedthat this incident did not occur. While certain discrepan-cies can insinuate themselves into the testimony of themost trustworthy of witnesses, particularly when transla-tion is involved, the discrepancies between Moreno andFuentes were so pervasive as to indicate that they werereciting not what they had seen and heard, but rather froma script that covered only the central event, leaving thesurrounding details to chance. Moreover, Lumer's demea-nor was persuasive.The testimonial base for this allegation having been dis-credited, it is without merit.B. Paragraphs 9, 10, and 12Paragraphs 9 and 12 of the complaint allege that, in Aprilor May 1977, at one of Respondent's parking lots, the sameJack Lumer "created the impression among employees thatRespondent was engaging in surveillance of its employees'union or protected concerted activities," thereby violatingSection 8(a)(XI). Paragraphs 10 and 12 allege that HarryLumer, also a vice president, did likewise.The testimony: The aforementioned Ignacio Fuentes tes-tified that he attended two union organizational meetingsbefore the election and that, before each, Jack and HarryLumer separately said to him, "You are going to have ameeting tonight," or words to that effect. Fuentes furthertestified that the two Lumers made similar remarks to himbefore union meetings that he did not attend. Fuentes wasunable to fix even an approximate date for the incidents,finally guessing that they occurred sometime in 1977. Theparties stipulated that there were about 10 union meetingsbetween October 1976 and the election, 5 of which wereafter the March 9, 1977, filing of the election petition.Jack and Harry Lumer both denied making the com-ments ascribed to them.Credibility resolutions and conclusions: The Lumers arecredited that these incidents did not occur. Not only wasFuentes' testimony lamentably vague, but the Lumers' wit-ness-stand demeanor was more impressive than his. Be-yond that, Fuentes' veracity was found wanting, previouslyherein, in connection with the alleged $100 incident.The evidentiary underpinning for these allegations fail-ing, they are without merit.C. Paragraphs 11 and 12Paragraphs 11 and 12 of the complaint allege that, on orabout May 25, 1977, at Respondent's parking lot at 212West Seventh Street, Gabriel Ruben, corporate secretary ofone of the corporations, "threatened employees with dis-charge and other reprisals because they engaged in union128 JOE'S AUTO PARKSor other protected concerted activities," thereby violatingSection 8(a)(1).The testimony: Filiberto Birrueto Moreno was a parkinglot attendant for Respondent at the time of this allegedmisconduct. He, like Enrique Flores Moreno and Fuentes,has a limited knowledge of English and testified through aninterpreter.This Moreno was the Union's election observer. He testi-fied that, between 4 and 5 p.m. on May 26, election day,Ruben came to the lot where he was working and said tohim, in English: "Filiberto, you have to be after 5:30o'clock in Third and Los Angeles [the election site] repre-senting the union elections. Anyway, you are going to havelaid off tonight, you and your brothers." The election be-gan at 5:30. Moreno was one of three brothers working forRespondent.Ruben testified that, at the preelection conference, onMay 25, the Union announced that Moreno was to be itsobserver; and so, later the same day, he went to Moreno'slot and told him that he had been chosen as the Union'sobserver and to be at the election site by 5:30 the next day.Moreno acted surprised and reluctant, according to Ruben,prompting Ruben to say that he had to do it and that reliefwould be arranged for him at work. Ruben denied sayinganything about anyone being laid off. Ruben also deniedseeing Moreno on May 26.Bernie Celaya, a business representative for the Union,admitted on rebuttal that, during the preelection confer-ence, someone from Respondent offered to tell Morenothat he was to be the Union's observer. Moreno affirmed,on rebuttal, that he told Ruben he did not want to be anobserver.2 In addition to allegations paralleling those in the complaint, the objec-tions allege that "company observers were asking employees whether or notthey voted for the Union." and that "the Employer had a supervisor surveill-ing the pre-election meeting at the Union Hall the night before the election."No evidence was offered in support of either of these allegations.3 Errors in the transcript have been noted and corrected.4 All outstanding motions inconsistent with this recommended OrderThere is no evidence that the Moreno brothers or anyoneelse was laid off around the time of the election.Credibility resolution and conclusion: Ruben is creditedthat he said nothing to Moreno about anyone being laidoff. Not only was his demeanor more convincing thanMoreno's, but his rendition was richer in corroboratingdetail and seemed more plausible as well. Additionally,certain of the details provided by Ruben were verified byCelaya and Moreno on rebuttal, and there is the possibilitythat Moreno, because of an unfamiliarity with idiomaticEnglish, may have taken something that Ruben said totallyout of context.This allegation fails for want of credible evidentiary sup-port.V1. OBJECTIONS TO THE ELECTIONRespondent having engaged in no misconduct during thependency of the election, none of the objections can besustained.2CONCLUSION OF LAWRespondent did not violate the Act as alleged.Upon the foregoing findings of fact, conclusion of law,and the entire record,3I hereby issue the following recom-mended:ORDER4The complaint is dismissed in its entirety.IT IS FURTHER RECOMMENDED that the objections be over-ruled in their entirety, and that a certification of electionresult issue.hereby are denied. In the event no exceptions are filed as provided by Sec.102.46 of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes.129